DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-10, 12 and 14-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 - in lines 4-5, “shielding chamber a gantry” is confusing and appears to be missing the proper punctuation.
	Claim 16 - in line 2, “the-shielding chamber” should be --the shielding chamber--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-10, 12, 14-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choy et al(2016/0095558, hereinafter Choy.

Claim 1 - Choy teaches a radiotherapy device -10- including: at least one shielding shell segment, -12- and -14-, as shown in figures 1 and 2, the at least one shielding shell segment constituting a shielding chamber, dome -12- and -14-;  a gantry -32-configured to carry a radiation source -36- and wherein the shielding chamber -12- and  -14- is arranged on a periphery of the radiotherapy device; and a shielding layer, elements -56- and -58- being arranged on an outside of the gantry with the gantry being enclosed by the shielding layer, see figure 6A, and the shielding layer being connected with the shielding chamber to shield radiation generated by the radiotherapy device, both the shield chamber and shielding layer are connected to base -16- and therefore connected to each other.
Claim 2 - Choy teaches the radiotherapy device -10- includes a treatment couch  -72-, the treatment couch comprises a mobile couch body -72- and a support base -64-, 
Claim 5 - Choy teaches the shielding chamber -12- and -14- is detachably connected with the shielding layer -56- and -58-  because the dome can be bolted to the base(a removable attachment), see paragraph [0046].
Claim 6 - Choy teaches the shielding chamber -12- and -14- is adaptively connected with the shielding layer -56- and -58- through an adapting structure, guide     -18- .
Claim 7 - Choy teaches the shielding chamber -12- and -14- is connected with the shielding layer -56- and -58- through an intermediate connector, guide -18-.
Claim 8 - Choy teaches the intermediate connector, guide -18-, is adaptively connected with at least one of the shielding chamber -14-  because the track allows the door -14- to be opened and closed. 
Claim 9 - Choy teaches the adapting structure -18- is a non-straight splicing interface, as shown in figure 2B the track is curved in a circular pattern.
Claim 10 - Choy teaches the adapting structure -18- is a non-straight splicing interface, as shown in figure 2B the track is curved in a circular pattern.
Claim 12 - Choy teaches the at least one shielding shell segment -12- is plural in number, two sections -68- and the plurality of shielding shell segments are detachably spliced to form the shielding chamber with connectors -70-.
Claim 14 - Choy teaches the shielding chamber -12- and -14- includes at least one patient entrance, through opening when door -14- is in the open position, for a patient to enter and exit the shielding chamber.

Claim 16 - Choy teaches the-shielding chamber includes an isolation compartment, and the isolation compartment is used to isolate the radiation leaked when the first openable shielding door is opened.  The system of Choy is retrofit into an existing building, paragraph [0046], such as described in paragraph [0005].  The room with concrete lined walls  is considered an isolation compartment.
Claim 17 - Choy teaches the shielding chamber -12- includes at least one operation port -20- for an operator to enter and exit the shielding chamber, paragraph [0048].
Claim 18 - Choy teaches the operation port -20- is a second openable shielding door.  The claim does not set forth both a first door and a second door, therefore only a single door is required, regardless of the label given to the door.
Claim 19 - Choy teaches the-shielding chamber includes an isolation compartment, and the isolation compartment is used to isolate the radiation leaked when the first openable shielding door is opened.  The system of Choy is retrofit into an existing building, paragraph [0046], such as described in paragraph [0005].  The room with concrete lined walls  is considered an isolation compartment.
Claim 21 - Choy teaches the shielding chamber includes a first shielding chamber and a second shielding chamber that are arranged on sides of the gantry in an axis direction of the gantry and connected with the shielding layer to form a closed body.  As shown in figure 1, the shielding chamber includes a portion on each side of the gantry.  As shown in figure 1, the space inside the shielding chamber -12- above .

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/24/ have been fully considered but they are not persuasive.
In the final office action of 12/15/2021 the examiner interpreted element -42- as “a shielding layer”, However in view of the amendments to the claims the Choy reference has been interpreted differently and elements -56- and -58- are now interpreted as the shielding layer.  Therefore the arguments directed to element -42- are not persuasive.
Regarding the arguments that the shielding elements are not connected, the applicant has pointed to figure 5 which is part of the system shown independently and not the complete construction of the device of Choy.  Applicants attention is invited to figure 7 to show the system in context wherein the shielding chamber -12- and -14- are connected to base -16- and shielding layer --56-  is also connected to the base -16-, therefore the elements are connected as claimed.  See Choy paragraph [0025].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791